[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#128)
The defendant, J. R. Hycee Conveyor Co., Inc.'s motion for summary judgment having been presented to the court, it is hereby ORDERED: granted; for the following reasons:
The plaintiff filed no objection to the defendant's motion, opposing affidavits, or other available documentary evidence. P.B., 380. Likewise, the plaintiff filed no memorandum of law in support of his position; P.B., 204; nor did he request to be heard in oral argument.
While the court must examine that which has been presented in the context of the applicable standard of proof, "a party opposing summary judgment must substantiate its adverse claim by showing that there is a genuine issue of material fact together with the evidence disclosing the existence of such an issue." Connell v. Colwell, 214 Conn. 242, 246 (1990). The court construes the plaintiff's inaction as his tacit admission that he cannot substantiate a claim (1) that there is such issue of material fact and (2) that the defendant is not entitled to judgment as a matter of law. Campbell v. Palmer, 20 Conn. App. 544, 547 (1990).
/s/ Gaffney, J. GAFFNEY